Notice of Pre-AIA  or AIA  Status
The present application, filed on 03/13/2019 after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1- 10 are pending in the present application.

Information Disclosure Statement
Information Disclosure Statement filed on 03/28/2021 was being considered by the examiner
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, enumerated groupings of abstract ideas, mathematical concepts for computing data without significantly more.  The concept in mathematics analysis as follows:
Claim 1 recited an electromagnetic field simulator connectable to an input device and a display device, the electromagnetic field simulator comprising a processor and a memory storing a computer program that, when executed by the processor, performs:
 	a model creation information extraction process of extracting information for creation of a model;

 	obtaining evaluation frequency information that includes an evaluation frequency for an apparatus suffering noise;
 	obtaining noise frequency information that includes a noise frequency for a component acting as a noise source (this step related to signal information, data representation-an abstract concept);
 	obtaining target material information of a determination target; determining whether or not a conductive component is present in the obtained target material information;
determining the conductive component as having an antenna operating portion that operates as an antenna if the conductive component is present in the obtained target material information;
determining whether or not a division or multiplication of the noise frequency obtained by dividing or multiplying the noise frequency by any integer corresponds to the evaluation frequency (this step is to select frequency information as noise source); and
determining the noise source as a noise source for creation of the model if the division or multiplication of the noise frequency corresponds to the evaluation frequency, wherein the model automatic creation process comprises:
determining whether or not a component to be determined is the conductive component determined as having the antenna operating portion (this is to model an antenna for noise generation); and

performing electromagnetic field analysis on the created model.
	With the broadest reasonable interpretation of the claimed invention, the cited features are a mathematical model to simulate electromagnetic field with noise sources and signal sources.  The noise and source electromagnetic creation model is set of mathematical functions to reflect the electromagnetic field within a region of analysis.  In fact, the specification cited a model creation information extraction process of extracting information for creation of a model; a model automatic creation process of creating the model based on the extracted information; and an electromagnetic field analysis process of performing electromagnetic field analysis on the created model, wherein the model creation information extraction process includes: obtaining evaluation frequency information that includes an evaluation frequency for an apparatus suffering noise; obtaining noise frequency information that includes a noise frequency for a component acting as a noise source; obtaining target material information of a determination target; determining whether or not a conductive component is present in the obtained target material information; determining the conductive component as having an antenna operating portion that operates as an antenna if the conductive component is present in the obtained target material information; determining whether or not a division or multiplication of the noise frequency obtained by dividing or multiplying the noise frequency by any integer corresponds to the evaluation frequency; and determining the noise source as a noise source for creation of the model if the division or 
It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a ‘‘process of organizing information through mathematical correlations’’ are directed to an abstract idea); and Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1280, 103 USPQ2d 1425, 1434 (Fed. Cir. 2012) (identifying the concept of ‘‘managing a stable value protected life insurance policy by performing calculations and manipulating the results’’ as an abstract idea).
‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. See e.g. Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1316, 120 USPQ2d 1527, 1549 (Fed. Cir. 2016), BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1348, 119 USPQ2d 1236, 1241 (Fed. Cir. 2016). Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. DDR 
	Claim 1 directed to judicial exception and nonstatutory subject matter.

Claim 2 recited the electromagnetic field simulator according to claim 1, wherein the model creation information extraction process further comprises:
determining whether or not a portion corresponding to λ/16 to λ of the evaluation frequency is present in the conductive component if the conductive component is present in the obtained target material information, wherein the conductive component is determined as having the antenna operating portion if the portion corresponding to the λ/16 to λ of the evaluation frequency is present in the conductive component, and wherein the λ is a wavelength of an electromagnetic wave corresponding to the evaluation frequency.  This is related to mathematical analysis, a concept in data analysis.  It is nonstatutory subject matter.
Claim 3 cited the electromagnetic field simulator according to claim 1, wherein the apparatus suffering the noise is one of a wireless apparatus to be mounted on the determination target, and a wireless apparatus to be disposed in a vicinity of the determination target.  This is related to data representation in the mathematical analysis.  It is directed to nonstatutory subject matter.
Claim 4 cited the electromagnetic field simulator according to claim 1, wherein a frequency for the component acting as the noise source comprises one of an operating frequency of a crystal, an operating frequency of an integrated circuit, and a wireless/wired communication frequency.  This cited feature is parameters in the model for the field computation.  It is directed to nonstatutory subject matter.
Claim 5 cited the electromagnetic field simulator according to claim 1, wherein the target material information of the determination target comprises one of physical object information, a photograph, and three-dimensional computer-aided design information.  This related to model parameters in the field analysis.  It is nonstatutory subject matter.
Claim 6 cited the electromagnetic field simulator according to claim 1,
wherein the model creation information extraction process further comprises:
displaying, in a highlighted manner, the conductive component determined as having the antenna operating portion and a noise source determined as the noise source for creation of the model.  The cited featured displaying data is a data representation with certain coded number for reasonably graphic expression.  It is nonstatutory subject matter.
Claim 7 recited the electromagnetic field simulator according to claim 1, wherein the electromagnetic field analysis process further comprises:
displaying a result of the electromagnetic field analysis in a highlighted manner.
This is display data representation.  The data formatted in coded number is being used in graphical representation and expression in computing device well-known and conventional activities in the modeling field.  It is nonstatutory subject matter.
Claim 8 recited the electromagnetic field simulator according to claim 1, wherein the electromagnetic field analysis process further comprises:
reflecting a noise source determined as the noise source for creation of the model as a power feed point.  This related to the mathematical analysis for the electromagnetic field computation.  It is nonstatutory subject matter. 
 Claim 9 recited a method for operating an electromagnetic field simulator connectable to an input device and a display device, the method comprising:
performing a model creation information extraction process of extracting information for creation of a model:
performing a model automatic creation process of creating the model based on the extracted information; and
performing an electromagnetic field analysis process of performing electromagnetic field analysis on the created model, wherein the model creation information extraction process comprises:
obtaining evaluation frequency information that includes an evaluation frequency for an apparatus suffering noise;
obtaining noise frequency information that includes a noise frequency for a component acting as a noise source;
obtaining target material information of a determination target; determining whether or not a conductive component is present in the obtained target material information;
determining the conductive component as having an antenna operating portion that operates as an antenna if the conductive component is present in the obtained target material information;
determining whether or not a division or multiplication of the noise frequency obtained by dividing or multiplying the noise frequency by any integer corresponds to the evaluation frequency; and

determining whether or not a component to be determined is the conductive component determined as having the antenna operating portion; and
creating the model to have a simplified shape except for the component to be determined if the component to be determined is the component determined as having the antenna operating portion, and wherein the electromagnetic field analysis process comprises:
performing electromagnetic field analysis on the created model.
With the broadest reasonable interpretation of the claimed invention, the cited features are a mathematical model to simulate electromagnetic field with noise sources and signal sources.  The noise and source electromagnetic creation model is set of mathematical functions to reflect the electromagnetic field within a region of analysis.  In fact, the specification cited a model creation information extraction process of extracting information for creation of a model; a model automatic creation process of creating the model based on the extracted information; and an electromagnetic field analysis process of performing electromagnetic field analysis on the created model, wherein the model creation information extraction process includes: obtaining evaluation frequency information that includes an evaluation frequency for an apparatus suffering noise; obtaining noise frequency information that includes a noise frequency for a component acting as a noise source; obtaining target material information of a determination target; determining whether or not a conductive 
It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 
 This judicial exception is not integrated into a practical application because the mathematical model is for a limiting case under some conditions and requirements for simplifying the analysis.  The model does not include a mechanism to integrate other design parameters such as field pattern, circuit activities, power management.  It is merely a mathematical model with simplified design pattern for the analysis and it failed to provide a real solution activity for a real and practical application.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited computer with generic components, memory, display element, graphical and data interface, and processing devices are well known, understood computing operation, and conventional computing field for modeling and simulation application.  It is also noted “this listing (court cases) is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. See e.g. Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1316, 120 USPQ2d 1527, 1549 (Fed. Cir. 2016), BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1348, 119 USPQ2d 1236, 1241 (Fed. Cir. 2016). Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an 
Claim 9 directed to judicial exception and nonstatutory subject matter.
Claim 10 recited the method for operating the electromagnetic field simulator according to claim 9, wherein the model creation information extraction process further comprises:
determining whether or not a portion corresponding to λ/16 to a, of the evaluation frequency is present in the conductive component if the conductive component is present in the obtained target material information,
wherein the conductive component is determined as having the antenna operating portion if the portion corresponding to the λ/16 to λ of the evaluation frequency is present in the conductive component, and wherein the λ is a wavelength of an electromagnetic wave corresponding to the evaluation frequency.
 	This is related to mathematical analysis, a concept in data analysis.  It is nonstatutory subject matter.
 	Claim 11 recited a non-transitory computer readable medium storing a program causing a processor in an electromagnetic field simulator connectable to an input device and a display device to execute:

 	a model automatic creation process of creating the model based on the extracted information; and an electromagnetic field analysis process of performing electromagnetic field analysis on the created model, wherein the model creation information extraction process comprises:
obtaining evaluation frequency information that includes an evaluation frequency for an apparatus suffering noise;
obtaining noise frequency information that includes a noise frequency for a component acting as a noise source;
obtaining target material information of a determination target; determining whether or not a conductive component is present in the obtained target material information;
determining the conductive component as having an antenna operating portion that operates as an antenna if the conductive component is present in the obtained target material information; determining whether or not a division or multiplication of the noise frequency obtained by dividing or multiplying the noise frequency by any integer corresponds to the evaluation frequency; and determining the noise source as a noise source for creation of the model if the division or multiplication of the noise frequency corresponds to the evaluation frequency, wherein the model automatic creation process comprises:
determining whether or not a component to be determined is the conductive component determined as having the antenna operating portion; and creating the model to have a simplified shape except for the component to be determined if the component to be determined 
performing electromagnetic field analysis on the created model.
With the broadest reasonable interpretation of the claimed invention, the cited features are a mathematical model to simulate electromagnetic field with noise sources and signal sources, wherein the process of analysis generalized in data processing system with instructions for computing and basic I/O interface as known in the modelling implementation.  The analysis is based on source of noises and signal generations in the field of electromagnetic waves.  The noise and source electromagnetic creation model is set of mathematical functions to reflect the electromagnetic field within a region of analysis.  In fact, the specification cited a model creation information extraction process of extracting information for creation of a model; a model automatic creation process of creating the model based on the extracted information; and an electromagnetic field analysis process of performing electromagnetic field analysis on the created model, wherein the model creation information extraction process includes: obtaining evaluation frequency information that includes an evaluation frequency for an apparatus suffering noise; obtaining noise frequency information that includes a noise frequency for a component acting as a noise source; obtaining target material information of a determination target; determining whether or not a conductive component is present in the obtained target material information; determining the conductive component as having an antenna operating portion that operates as an antenna if the conductive component is present in the obtained target material information; determining whether or not a division or multiplication of the noise frequency obtained by dividing or multiplying the noise frequency by any integer corresponds to the evaluation frequency; and 
 	It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a ‘‘process of organizing information through mathematical correlations’’ are directed to an abstract idea); and Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1280, 103 USPQ2d 1425, 1434 (Fed. Cir. 2012) (identifying the concept of ‘‘managing a stable value protected life insurance policy by performing calculations and manipulating the results’’ as an abstract idea).
‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. See e.g. Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1316, 120 USPQ2d 1527, 1549 (Fed. Cir. 2016), BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1348, 119 USPQ2d 1236, 1241 (Fed. Cir. 2016). Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. DDR 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/THAI Q PHAN/Primary Examiner, Art Unit 2128